DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 3/7/2022.
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 3/7/2022 has been considered by Examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Raghothaman (USPAN 2014/0349694) in view of Liu (USPAN 2013/0114446) and Zou (USPAN 2014/0031054)
Consider claims 1, 9, and 17, Raghothaman discloses an apparatus comprising a remote unit, a receiver, and a processor (see figure 1B, wherein disclosed is said apparatus that communicates with a remote unit via element 116 and comprises a receiver 120 and a processor 118), a method (see paragraph 6, wherein disclosed is said method), and an apparatus comprising a network unit, a processor, and a transmitter (see figure 1B, wherein disclosed is a network unit and a processor 118 and a transmitter 120), comprising:
receiving configuration information for a radio bearer, wherein the configuration information comprises a first configuration (see paragraph 6: receiving a first configuration for a first signaling radio bearer (SRB1) via an RRC connection setup message), configuring the radio bearer based on the configuration information (see paragraph 6 and figure 4), and transmitting data in the inactive state (see figure 4 (reproduced below for convenience): in the RRC-Idle state, the device is capable of transmitting some data messages, system information, and paging on the XL 203, TRL 204, or direct TRL 205).

    PNG
    media_image1.png
    449
    758
    media_image1.png
    Greyscale
 
in response to transitioning the radio bearer to the inactive state, wherein the configuration information configures the radio bearer with the first configuration that comprises transmitting data in the inactive state in response to a data property being less than a predetermined threshold.
Raghothaman does not specifically disclose transitioning the radio bearer to an inactive state after receiving the configuration information. 
Liu teaches transitioning the radio bearer to an inactive state after receiving the configuration information (see paragraph 169: transitioning to an idle mode after receiving configuration information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Raghothaman and combine it with the noted teachings of Liu. The motivation to combine these references is to provide a method for minimizing, reducing, or eliminating drive tests (see paragraph 2 of Liu).
Raghothaman does not specifically disclose transmitting data in response to a data property being less than a predetermined threshold.
Zou teaches transmitting data in response to a data property being less than a predetermined threshold (see paragraph 116: determining that a channel is usable to transmit traffic that is being offloaded on the basis of the interference level being below a predetermined threshold and the occupancy state being sensed to be idle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Raghothaman and combine it with the noted teachings of Zou. The motivation to combine these references is to provide a method for spectrum sharing to enable traffic offloading (see paragraph 1 of Zou).

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raghothaman (USPAN 2014/0349694) in view of Liu (USPAN 2013/0114446), Zou (USPAN 2014/0031054), and Han (USPAN 2014/0078918).
 	Consider claims 2, 10, and 18, Raghothaman in view of Liu and Zou do not specifically disclose that the data property comprises a data size, a buffer occupancy level, or some combination thereof.
	Han teaches that the data property comprises a data size, a buffer occupancy level, or some combination thereof (see paragraph 56: switching to an inactive state if the buffer occupancy level is less than a second threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Raghothaman and combine it with the noted teachings of Han. The motivation to combine these references is to provide a method for an energy-saving buffer configuring apparatus (see paragraph 3 of Han).

Allowable Subject Matter
Claims 3-8, 11-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412